    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 1 of 9
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                     January 27, 2021
           IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
           FOR THE SOUTHERN DISTRICT OF TEXAS
                   GALVESTON DIVISION
                                     ══════════
                                   No. 3:20-cv-00143
                                     ══════════

                             THEODORA TYLER, PLAINTIFF,
                                          v.


               WAL-MART STORES TEXAS LLC, ET AL., DEFENDANTS.
            ══════════════════════════════════════════
                   MEMORANDUM OPINION AND ORDER
            ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

      Theodora Tyler says she injured her shoulder at a Wal-Mart

Supercenter by stepping into an open drain while pulling apart two shopping

carts. 1 On May 2, 2019, she sued Wal-Mart Stores Texas LLC and Quality

Licensing Corporation for negligence in the 149th Judicial District Court of

Brazoria County. 2 Tyler states that both defendants were served by and

through their registered agents on July 5, 2019, 23 weeks before the two-year

statute of limitations expired. 3




      1 Dkt.   6-1, PDF at 20.
      2   Dkt. 6-1, PDF at 19–21.
      3   Dkt. 6 at 2; Dkt. 6-2.
    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 2 of 9




      On May 1, 2020, Wal-Mart removed the case to this court based solely

on diversity jurisdiction. 4 Tyler moved to remand later that month, and Wal-

Mart responded. Quality Licensing never filed an answer while the case was

in state court, and it did not respond to the plaintiff’s motion to remand.

      Having considered the parties’ arguments, the evidence, and the

applicable law, and for the reasons discussed below, the court grants the

motion and remands the case.

    I.         Removal Requirements

      28 U.S.C. § 1441(a) provides that a “state-court civil action over which

the federal courts would also have original jurisdiction may be removed from

state to federal court.” 5 The removing party bears the burden of establishing

federal jurisdiction. 6 Courts must strictly construe the removal statute, and

“any doubt as to the propriety of removal should be resolved in favor of

remand.” 7

      Removal based on diversity jurisdiction requires that the amount in

controversy exceed $75,000, that there is complete diversity in citizenship



      4   Dkt. 1, at 1–2.
      5Pina-Martinez v. Saldana, No. 1:18-CV-31, 2018 WL 4140683, at *2 (S.D.
Tex. Aug. 30, 2018).
      6   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
      7   In re Hot-Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007).
                                           2
     Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 3 of 9




among the parties, and that “none of the parties in interest properly joined

and served as defendants is a citizen of the State in which such action is

brought.” 8 The doctrine of fraudulent joinder, which requires the removing

party to prove that “there is no possibility that the plaintiff would be able to

establish a cause of action against the in-state defendant in state court; or

that there has been outright fraud in the plaintiff’s pleading of jurisdictional

facts,” is an exception to the complete-diversity requirement. 9 Relatedly, the

removing party can also show that the non-diverse party is improperly

joined:

      Under federal law, defendants are properly joined if (1) “there is
      asserted against them jointly, severally, or in the alternative, any
      right to relief in respect of or arising out of the same transaction,
      occurrence, or series of transactions or occurrences” and (2) “any
      question of law or fact common to all defendants will arise in the
      action.” 10
Texas has the same requirements for proper joinder. 11

      Section 1446(b)(2)(A) further requires that “all defendants who have

been properly joined and served must join in or consent to the removal of the



      8  Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 531–32 (5th Cir.
2006) (quoting 28 U.S.C. § 1441(b)); see also 28 U.S.C. § 1332; Richey v. Wal-Mart
Stores, Inc., 390 Fed. App’x 375, 377–78 (5th Cir. 2010).
      9 Jernigan v. Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993) (per curiam)

(quoting B., Inc. v. Miller Brewing Co., 663 F.2d 545 (5th Cir. 1981)).
      10   Crockett, 436 F.3d at 533 (quoting FED. R. CIV. P. 20(a)).
      11   Id.; TEX. R. CIV. P. 40(a).
                                           3
    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 4 of 9




action.” Moreover, section 1446(b)(2)(B) requires that the defendant must

file its notice of removal either within “30 days after receipt by or service on

that defendant of the initial pleading or summons” or “within 30 days after

receipt by the defendant, through service or otherwise, of a copy of an

amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which is or has become removable.” 12 Finally,

“[a] case may not be removed under subsection (b)(3) on the basis of

jurisdiction conferred by section 1332 more than 1 year after commencement

of the action, unless the district court finds that the plaintiff has acted in bad

faith in order to prevent a defendant from removing the action.” 13

   II.          Analysis

         Tyler argues that removal was improper for three reasons. First, Tyler

notes that both she and Quality Licensing are Texas citizens, so complete

diversity of citizenship is absent. 14 She further notes that Quality Licensing

was properly served. 15 Second, Wal-Mart’s removal was untimely because

more than thirty days had passed since Wal-Mart was first served, and Tyler


         12   28 U.S.C. § 1446(b)(2)(B), (b)(3).
         13   Id. § 1446(c).
         14 See Dkt. 6, Ex. 2; Dkt. 1 at 3. No party contests that Wal-Mart is not a Texas

citizen. It is incorporated in Delaware as a limited-liability company, and its
principal place of business is in Arkansas. Dkt. 1 at 2–3.
         15   See Dkt. 6, Ex. 2.
                                              4
    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 5 of 9




had not submitted any additional filings in the case that would allow a new

30-day window for removal. 16 Finally, Wal-Mart failed to obtain consent

from Quality Licensing.

     Wal-Mart agrees that Quality Licensing is a Texas citizen. In its notice

of removal, Wal-Mart argued that Tyler failed to diligently serve Quality

Licensing. But in its response to Tyler’s motion to remand, Wal-Mart now

concedes that Quality Licensing was properly served. 17

     Nevertheless, Wal-Mart maintains that Tyler effectively dismissed

Quality Licensing by failing to take adequate actions against it in state

court. 18 For example, Quality Licensing never answered or filed any other

motions in the state court. Despite this, Tyler did not move for a default

judgment. Moreover, Wal-Mart contends that Tyler has not served any

discovery on Quality Licensing or sent it any correspondence regarding the

case. Tyler’s inaction thus reveals that she joined Quality Licensing in bad

faith to prevent Wal-Mart from removing the case. Thus, Wal-Mart argues,

the court should not consider Quality Licensing’s citizenship for diversity-




     16   Id. at 4–6.
     17   Dkt. 8 at 2.
     18Dkt. 1. However, in its response to Tyler’s motion to remand, Wal-Mart
now concedes that Quality Licensing was properly served. Dkt. 8 at 2.
                                     5
     Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 6 of 9




jurisdiction purposes and should find it is a misjoined defendant. 19 If Quality

Licensing is misjoined, Wal-Mart contends its removal was timely and did

not require Quality Licensing’s consent.

      The court concludes that diversity jurisdiction is absent. It is

uncontested that the parties are not completely diverse. And removal based

on diversity jurisdiction is not available where one of the defendants, who

has been properly joined and served, “is a citizen of the State in which such

action is brought.” 20

      Neither the fraudulent- nor improper-joinder exception applies. Wal-

Mart compares this case to Lawson v. Parker Hannifin Corporation 21 and

Aguayo v. AMCO Ins. Co. 22 Each case revolves around whether the plaintiff

acted in “bad faith” to prevent removal. 23 In Lawson, the employer defendant

removed the case to federal court twice. The first time, the court remanded

the case because, as one of the defendants shared citizenship with the

plaintiff, there was no complete diversity. 24 When the plaintiff later non-



      19   Dkt. 8 at 2; Dkt. 1 at 5.
      20   Crockett, 436 F.3d at 531–32 (quoting 28 U.S.C. § 1441(b)).
      Dkt. 8 at 4 (citing Lawson v. Parker Hannifin Corp., No. 4:13-cv-923-O,
      21

2014 WL 1158880, at *2–3 (N.D. Tex. Mar. 20, 2014)).
      22   Id. (citing Aguayo v. AMCO Ins. Co., 59 F. Supp. 3d 1225 (D.N.M. 2014)).
      23   See 28 U.S.C. § 1446(c).
      24   Lawson, 2014 WL 1158880, at *1.
                                          6
     Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 7 of 9




suited the non-diverse defendant once the one-year removal deadline had

passed, the employer defendant removed the case again. 25 This time, the

issue was whether the employer defendant could establish that the one-year

removal deadline did not apply because “the plaintiff has acted in bad faith

in order to prevent a defendant from removing the action.” 26 The court

agreed that the one-year deadline did not apply because the plaintiff had

attempted to avoid removal by failing to prosecute her claims against the

non-suited defendant. 27

      This case is not like Lawson. Quality Licensing was not non-suited or

otherwise dismissed from the state-court action. Because it was successfully

served, Quality Licensing remains a live defendant—even if it has been silent

so far.

      Under the fraudulent joinder standard, Tyler’s inaction against Quality

Licensing for failing to answer does not clearly demonstrate that “there is no

possibility that the plaintiff would be able to establish a cause of action

against the in-state defendant in state court; or that there has been outright

fraud in the plaintiff’s pleading of jurisdictional facts.” 28 Wal-Mart has not


      25   Id. at*2.
      26   Id. at *4 (quoting 28 U.S.C. § 1446(c)(1)).
      27   Id. at *6.
      28   Jernigan, 989 F.2d at 815.
                                            7
    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 8 of 9




explained why Tyler’s inaction against Quality Licensing renders her legally

unable to establish a cause of action against Quality Licensing. In that same

vein, Wal-Mart does not contend that Taylor’s pleading of jurisdictional facts

was fraudulent; indeed, those jurisdictional facts are not disputed.

      Additionally, under the improper-joinder standard, Wal-Mart has not

explained why Tyler’s claims, asserted jointly against Wal-Mart and Quality

Licensing, do not arise “out of the same transaction, occurrence, or series of

transactions or occurrences,” nor why there are no “questions of law or fact

common to all defendants.” 29 Indeed, Tyler alleges that both Wal-Mart and

Quality Licensing controlled the premises containing the uncovered drain

that caused her injury. That allegation is enough to show that there are

questions of fact about who controlled the premises that are common to the

defendants. And that there are common questions of law about whether the

defendants owed any duties to protect shoppers like Tyler from the

complained-of drain. Accordingly, the court declines to conclude that the

plaintiff’s joinder of Quality Licensing was fraudulent or improper.

      Because the court concludes that there is no complete diversity among

the parties, the court will address neither the timeliness of Wal-Mart’s

removal nor its failure to obtain Quality Licensing’s consent to remove.


      29   Crockett, 436 F.3d at 533 (quoting FED. R. CIV. P. 20(a)).
                                           8
    Case 3:20-cv-00143 Document 15 Filed on 01/27/21 in TXSD Page 9 of 9




                                    ***

     Because there is no complete diversity of citizenship among the parties,

diversity jurisdiction does not support removal under 28 U.S.C. § 1441(b).

Accordingly, the court grants the plaintiff’s motion and orders the United

States District Clerk to remand the case to the 149th Judicial District Court

via the district clerk of Brazoria County. The court further orders that the

parties bear their own attorneys’ fees and costs stemming from this motion.

     Signed on Galveston Island on the 27th day of January, 2021.


                                   ________________________
                                       JEFFREY VINCENT BROWN
                                     UNITED STATES DISTRICT JUDGE




                                     9
